DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Managing Members Against Opponents In An Encounter Set In A Competitive Environment”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-7 and 15-20 are directed to a statutory category, namely a process (claims 1-7), and a machine (claims 15-20). Claims 8-14 fail this step (Details are provided below).
Step 2A (1): Independent claims 1, 8, and 15 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “managing one or more members during an encounter in a competitive environment comprising; receiving input data relating to the encounter within the competitive environment; at incrementing timesteps, executing a simulation to select different move sets during progression of the encounter, each move set defining movements or assignments of each of the one or more members as part of developing a strategy in the competitive environment, the selecting different move sets comprising: generating a first plurality of move set options for containing one or more opponents by the one or more members based on the input data; selecting a first move set, of the first plurality of move set options; generating a node identifying the selected first move set option; generating a second plurality of move set options based on the node as input; selecting a second move set of the second plurality of move set options; and determining that objectives have been met based on outcomes of the first move set and the second move set; and generating and outputting instructions associated with the first and second move sets to the one or more members”. These claims are directed towards managing and instructing member actions during an encounter based on simulation and analysis of various movement options. Dependent claims 2-7, 9-14, and 16-20 further describe the simulation and analysis of various movement options. Performing simulation and analysis of various moves is considered concepts that can be performed in the human mind and managing and instructing members’ actions is considered certain methods of organizing human activity. Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract groupings of Mental Processes which include concepts performed in the human mind such as observations, evaluations, judgments, and opinions and “Certain Methods of Organizing Human Activity” which encompasses managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 8, and 15 recite additional elements of  a computer-implemented method; a computing device; a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform operations; and a system comprising a processor, a computer readable memory, a non-transitory computer readable storage medium associated with a computing device, and program instructions executable by the computing device to cause the computing device to perform operations. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the management/instructing of member actions and the simulation and analysis of various movement options. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. claims 1, 8, and 15 recite additional elements of  a computer-implemented method; a computing device; a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform operations; and a system comprising a processor, a computer readable memory, a non-transitory computer readable storage medium associated with a computing device, and program instructions executable by the computing device to cause the computing device to perform operations. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claims 8-14 are rejected under 35 U.S.C 101 because the specification fail to provide support for a special definition of the “computer readable storage medium”. Therefore, the broadest reasonable interpretation of the claimed computer readable storage medium encompasses a signal only or signal per se.  The broadest reasonable interpretation is supported by Applicant’s specification in at least [0050]-[0051].
Claims 8-14 are rejected under 35 U.S.C 101 because the specification fail to provide support for a special definition of the “computer readable storage medium”. Claim 8 states “ A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing system device…”. The Applicant’s Specification in paragraphs [0050]-[0051] provides an example of the computer readable storage medium as storage device 425 which may include a magnetic storage medium, such as a hard disk drive, or a removable memory, such as a flash memory. The listed example is not limiting, does not exclude transitory signals, and does not raise to the level of a clear definition or disclaimer of a non-transitory computer readable storage medium. Therefore, the broadest reasonable interpretation of the claimed computer program product encompasses a signal only or signal per se. 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 1O1, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. Examiner suggests to add the phrase “non-transitory”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurumurthy et al. (US 2020/0269136 A1).
As per claim 1, Gurumurthy teaches a computer-implemented method for managing one or more members during an encounter in a competitive environment comprising (Gurumurthy e.g. Personalized coaching is provided to users of an application, such as players of an electronic gaming application (Abstract). Various embodiments provide customized training for various types of players of an electronic game or other competitive application [0017]. FIGS. 4 and 5  illustrates an example computer-implemented process for providing personalized coaching for a player of a gaming application ([0043], [0045], and claim 6).): 
Gurumurthy teaches receiving, by a computing device, input data relating to the encounter within the competitive environment; (Gurumurthy e.g. Gameplay data for that player can be obtained, either directly from the game or game server, or by analyzing game-related information such as displayed content and user input data, among other such options. Other information can be provided as input as well, as may relate to one or more goals of the player, a player type, a skill level of the player, etc. [0012]. This can include, for example , obtaining image or video data for a game session and using computer vision to analyze the individual images for video frames to determine actions being taken, as well as the current state of the game [0032]. Fig. 4 game data and player input data are received 402 or otherwise obtained [0043]. Fig. 5 gameplay data can be received 506 or otherwise obtained for an identified player [0046].)
Gurumurthy teaches at incrementing timesteps, executing, by the computing device, a simulation to select different move sets during progression of the encounter, each move set defining movements or assignments of each of the one or more members as part of developing a strategy in the competitive environment, the selecting different move sets comprising (Gurumurthy e.g. Once the current state of the game is determined, a relevant trained model can be selected to generate advice for the player. The selected model can take the input information and infer, or otherwise generate, one or more actions or strategies to be taken by the player in order to achieve a determined goal, or at least making progress toward that goal. Advice can be provided as to the recommended next action for the player to take in the game. Visual, audio, or haptic feedback or guidance in near real time during gameplay can be provided [0012]. Neural networks can be used to infer various actions, strategies, or other such decisions that can be beneficial to surface to a player [0017]. The information for each player will be fed separately to a neural network in order to generate recommended paths for each. The same network is used to determine the best set of options for an entire team to achieve the relevant goal(s) [0024]. The information can be transmitted as appropriate, such as periodically, at regular intervals, or at designated points or state of the game, among other such options [0036]. The virtual coach 318 can provide the player and game data as input to the trained model, which can then infer one or more actions, inputs, directions, changes, or other such advice that should be provided to the player [0036].): 
Gurumurthy teaches generating, by the computing device, a first plurality of move set options for containing one or more opponents by the one or more members based on the input data; (Gurumurthy e.g. Deep learning is applied to captured player data to determine effective actions and strategies for a particular game or type of game [0032]. Neural networks can be used to infer various actions, strategies, or other such decisions that can be beneficial to surface to a player. This includes displaying information as to a location where the player should move, indicating an action the player should make in the game, etc. Guidance provided for a novice player may indicate basic moves and actions that should be taken, in order to quickly enable the player to be competitive in the game [0017]. Such an approach can be used to recommend real-time strategies to help gamers get better and quickly start becoming competitive in their skills [0032].)
Gurumurthy teaches selecting, by the computing device, a first move set, of the first plurality of move set options; (Gurumurthy e.g. Advice can be provided as to the recommended next action for the player to take in the game. Visual, audio, or haptic feedback or guidance in near real time during gameplay can be provided [0012]. This includes displaying information as to a location where the player should move, indicating an action the player should make in the game, etc. [0017]. The advice indicates a path for the player to take to be more likely to obtain the determined goal. The player can choose to follow or ignore any advice that is given. The subsequent advice given will then update or be determined based upon the actual action(s) taken by the player leading to that particular game state [0022].)
Gurumurthy teaches generating, by the computing device, a node identifying the selected first move set option; (Gurumurthy e.g. The subsequent advice given will then update or be determined based upon the actual action(s) taken by the player leading to that particular game state [0022]. Various embodiments can capture player data as discussed herein, then apply deep learning to determine effective actions and strategies for a particular game or type of game. This can include obtaining image or video data for a game session and using computer vision to analyze the individual images for video frames to determine actions being taken, as well as the current state of the game [0032]. Gameplay data for an identified player can be stored in a database associated with a player account [0046].)
Gurumurthy teaches generating, by the computing device, a second plurality of move set options based on the node as input; (Gurumurthy e.g. The state of the game is analyzed and a determination made as to one or more actions that should (or at least advantageously could) be taken by a user to achieve a determined or specified goal. In some embodiments a series of actions can be determined, and these can be conveyed in a reasonable sequence of actions to be taken [0020]. Machine learning models can accept information about a current player and game state, and can infer specific actions or strategies to take [0032]. The virtual coach 318 can provide the player and game data as input to the trained model, which can then infer one or more actions, inputs, directions, changes, or other such advice that should be provided to the player [0036].)
Gurumurthy teaches selecting, by the computing device, a second move set of the second plurality of move set options; and (Gurumurthy e.g. Advice can be provided as to the recommended next action for the player to take in the game. Visual, audio, or haptic feedback or guidance in near real time during gameplay can be provided [0012]. This includes displaying information as to a location where the player should move, indicating an action the player should make in the game, etc. [0017]. The advice indicates a path for the player to take to be more likely to obtain the determined goal. The player can choose to follow or ignore any advice that is given. The subsequent advice given will then update or be determined based upon the actual action(s) taken by the player leading to that particular game state [0022].)
Gurumurthy teaches determining, by the computing device, that objectives have been met based on outcomes of the first move set and the second move set; and (Gurumurthy e.g. A current game state can be determined 404 using game data and player input data. The game state can reflect any relevant information, such as a current location in a game world or level, current health or player state, objective accomplishment state, locations of other players or objects, recent actions of the player, and other such information [0043].)
Gurumurthy teaches generating and outputting, by the computing device, instructions associated with the first and second move sets to the one or more members (Gurumurthy e.g. Advice can be provided as to the recommended next action for the player to take in the game. Visual, audio, or haptic feedback or guidance in near real time during gameplay can be provided [0012]. For example, advice can be provided via a map displayed to the user to provide information such as a route to take, predicted locations of enemies or objects, or other coaching advice (Fig. 2C and [0023]).).
As per claim 8, Gurumurthy teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform operations comprising (Gurumurthy e.g. FIG . 8 illustrates a set of basic components of a computing device 800 that can be utilized to implement aspects of the various embodiments. The device includes at least one processor 802 for executing instructions that can be stored in a memory device or element 804. The device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802  [0073].): 
Gurumurthy teaches receiving input data relating to the encounter within competitive environment; (See claim 1a response.)
Gurumurthy teaches at incrementing timesteps, executing a simulation to select different move sets during progression of the encounter, each move set defining movements or assignments of each of one or more members as part of developing a strategy in the competitive environment, the selecting different move sets comprising (See claim 1b response.): 
Gurumurthy teaches generating a first plurality of move set options for containing one or more opponents by the one or more members based on the input data; (See claim 1b(i) response.)
Gurumurthy teaches selecting a first move set of the first plurality of move set options; (See claim 1b(ii) response.)
Gurumurthy teaches generating a node identifying the selected first move set option; (See claim 1b(iii) response.)
Gurumurthy teaches generating a second plurality of move set options based on the node as input; (See claim 1b(iv) response.)
Gurumurthy teaches selecting a second move set of the second plurality of move set options; and (See claim 1b(v) response.)
Gurumurthy teaches determining that objectives have been met based on outcomes of the first move set and the second move set; and (See claim 1b(vi) response.)
Gurumurthy teaches generating instructions associated with the first and second move sets to the one or more members. (See claim 1b(vii) response.)
As per claim 15, Gurumurthy teaches a system comprising: a processor, a computer readable memory, a non-transitory computer readable storage medium associated with a computing device, and program instructions executable by the computing device to cause the computing device to perform operations comprising (Gurumurthy e.g. FIG . 8 illustrates a set of basic components of a computing device 800 that can be utilized to implement aspects of the various embodiments. The device includes at least one processor 802 for executing instructions that can be stored in a memory device or element 804. The device can include many types of memory, data storage or computer-readable media [0073]. Storage media and other non-transitory computer readable media for containing code, or portions of code, can include any appropriate media known or used in the art [0078]): 
Gurumurthy teaches receiving input data relating to the encounter within competitive environment; (See claim 1a response.)
Gurumurthy teaches at incrementing timesteps, executing a simulation to select different move sets during progression of the encounter, each move set defining movements or assignments of each of one or more members as part of developing a strategy in the competitive environment, the selecting different move sets comprising (See claim 1b response.): 
Gurumurthy teaches generating a first plurality of move set options for containing one or more opponents by the one or more members based on the input data; (See claim 1b(i) response.)
Gurumurthy teaches selecting a first move set of the first plurality of move set options; (See claim 1b(ii) response.)
Gurumurthy teaches generating a node identifying the selected first move set option; (See claim 1b(iii) response.)
Gurumurthy teaches generating a second plurality of move set options based on the node as input; (See claim 1b(iv) response.)
Gurumurthy teaches selecting a second move set of the second plurality of move set options; and (See claim 1b(v) response.)
Gurumurthy teaches determining that objectives have been met based on outcomes of the first move set and the second move set; and (See claim 1b(vi) response.)
Gurumurthy teaches generating instructions associated with the first and second move sets to the one or more members. (See claim 1b(vii) response.)
As per claims 2, 9, and 16, Gurumurthy teaches the method of claim 1, computer program product of claim 8, and the system of claim 15, further comprising ranking the first plurality of move set options, wherein the selecting the first move set comprises selecting a highest ranked move set of the first plurality of move sets.  (Gurumurthy e.g. The information for each player will be fed separately to a neural network in order to generate recommended paths for each. The same network is being used to determine the best set of options for an entire team to achieve the relevant goal(s) [0024]. There can be different levels of actions and strategies that are provided for coaching, which can be hierarchical ([0026] and [0038]).)
As per claims 3, 10, and 17, Gurumurthy teaches the method of claim 1, computer program product of claim 8, and the system of claim 15, further comprising determining levels of urgencies for the one or more members or the one or more opponents, wherein the selecting the first move set is based on the levels of urgencies for the one or more members or the one or more opponents. (Gurumurthy e.g. The advice or guidance that a virtual coach might provide to a gamer is provided in a real-time fashion. If it is urgent that the player switch to a different item then the item might glow red or flash quickly, etc. The advice may include instruction on switching to the grenade, such as the next key or button to press to take that action [0021].)
As per claims 5, 12, and 19, Gurumurthy teaches the method of claim 1, computer program product of claim 8, and the system of claim 15, further comprising determining that success conditions for the first move set have not passed and selecting a prior available move set or a prior parent node based on the determining that success conditions for the first move set have not passed. (Gurumurthy e.g. The state of the game is analyzed and a determination made as to one or more actions that should (or at least advantageously could) be taken by a user to achieve a determined or specified goal [0020]. The advice indicates a path for the player to take to be more likely to obtain the determined goal. The advice may also provide indication of a path that the player may not wish to take, based on prior gameplay of other players or of the current player. The player may have tried that route previously and died, causing the other path to be recommended. The indicated path being determined to be preferred or optimal for the determined goal [0022]. For example, the map and advice might activate, update, or appear automatically when there is advice to be given, or when it is likely to be needed, such as when a player has failed to complete a task for a number of times or has been attempting a specific task for at least a minimum period of time , etc. [0023]. The player can choose to follow or ignore any advice that is given. The subsequent advice given will then update or be determined based upon the actual action (s) taken by the player leading to that particular game state [0022]. A current game state can be determined 404 using game data and player input data. The game state can reflect any relevant information, such as a current location in a game world or level, current health or player state, objective accomplishment state, locations of other players or objects, recent actions of the player, and other such information [0043].) 
As per claims 6, 13, and 20, Gurumurthy teaches the method of claim 1, computer program product of claim 8, and the system of claim 15, further comprising determining measures of general containment effectiveness for the one or more members or the one or more opponents, wherein the selecting the first move set is based on the measure of general containment effectiveness. (Gurumurthy e.g. Neural networks can be used to infer various actions, strategies, or other such decisions that can be beneficial to surface to a player [0017]. The information for each player will be fed separately to a neural network in order to generate recommended paths for each. The same network is used to determine the best set of options for an entire team to achieve the relevant goal(s) [0024].For example, In Fig. 2F, the overlay might only appear when the player is about to take one action, such as to travel in a first direction, and it is determined that a different option would be better based upon various goals or criteria, etc. [0028]. Goals may include to win the game, to eliminate as many players as possible, to complete a level as quickly as possible, etc. [0040].)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. (US 2020/0269136 A1) in view of Kelly et al. (US 2008/0033648 A1).
As per claims 4, 11, and 18, Gurumurthy teaches the method of claim 1, computer program product of claim 8, and the system of claim 15, Gurumurthy does not explicitly teach, however, Kelly teaches further comprising determining that no collisions occur within the first move set, wherein the selecting the first move set is based on determining that no collisions occur within the first move set. (Kelly e.g. This invention relates generally to the field of preventing a collision between two or more objects, and more specifically to determining a collision avoidance maneuver executable by a first object to reduce a risk of it colliding with a second object [0002]. Many situations exist wherein there is a significant potential for a first moving object to collide with a second object. Such situations are often referred to as conjunctions [0003]. This invention provides a method of determining a collision avoidance maneuver that  includes obtaining initial state data including initial state data for a first object and a second object. A plurality of preliminary maneuvers satisfying a first set of constraints are generated using the initial state data. A best preliminary maneuver is selected from the plurality of preliminary maneuvers ([0009] and  [0010]). The first set of constraints may include a requirement that the minimum miss distance exceed a first minimum miss distance constraint, and a requirement that the probability of collision not exceed a first probability of collision constraint [0059]. When a conjunction is identified, the conjunction may be analyzed to evaluate the risk of a collision. Aspects of the conjunction can be compared against predetermined thresholds to determine whether a risk of a collision is sufficiently great to warrant determination and execution of a collision avoidance maneuver [0030].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Gurumurthy’s coaching/training system  to include determining that no collisions occur within the first move set as taught by Kelly in order to reduce the risk of personal injuries, loss of life, and/or property damage (Kelly e.g. [0002] and [0004]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. (US 2020/0269136 A1) in view of Chen et al. (US 2012/0005149 A1).
As per claims 7 and 14, Gurumurthy teaches the method of claim 1 and computer program product of claim 8, Gurumurthy in view of Chen teach further comprising preparing the input data prior to the executing the simulation, the preparing the input data comprising performing belief fusion of different beliefs of attributes, positions, predicted movements, or predicted intents of opponents. 
Gurumurthy teaches preparing input data prior to executing the simulation  (Gurumurthy e.g. Gameplay data for that player can be obtained, either directly from the game or game server, or by analyzing game-related information such as displayed content and user input data , among other such options [0012].  Machine learning models can accept information about a current player and game state and can infer specific actions or strategies  to take [0032]. The player data is run through a parser that outputs the underlying events that the player actually played, actions the player took in the game, input the user provided, etc. The data can also be mined and analyzed to try to understand and build up strategies [0038]. One of the strategies may involve predicting the location of the nearest enemy or enemies, and then either providing assistance as to how to deal with the enemy or just providing the inferred location and allowing the player to determine the appropriate strategy [0038].)
Gurumurthy does not explicitly teach, however, Chen teaches preparing the input data comprising performing belief fusion of different beliefs of attributes, positions, predicted movements, or predicted intents of opponents (Chen e.g. Chen teaches feature-aided tracking using Dempster-Shafer evidential reasoning [0001]. Systems and techniques for processing information received from one or more sensors configured to observe objects of interest, such information processing enhances track performance according to classification of the observed objects of interest [0005]. Information fusion is employed for associating, correlating, and combining data and information from one or more sources to achieve refined estimates of target type, classification, nationality, allegiance and intent for observed entities [0005]. The process comprises receiving evidence related to at least one tracked object of interest. Received evidence is encoded within the Ingest Modules into a respective belief function for each of the at least one tracked objects of interest. For each of the at least one tracked objects of interest, the respective belief function along with the assigned degree of belief is forwarded to an evidential reasoning engine [0006]. The evidential reasoning engine includes evidential reasoning according to the Dempster-Shafer theory of evidence [0019]. The respective belief function along with the assigned degree of belief, collectively referred to as beliefs, are forwarded to an evidential reasoning engine for combination and accumulation of beliefs for each of the at least one tracked objects of interest, the evidential reasoning engine updating a belief supporting a respective identity for each of the at least one tracked objects of interest [0022].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Gurumurthy’s coaching/training system  to include techniques such as preparing input data by performing information fusion as taught by Chen in order to achieve improved accuracies and more specific inferences regarding the observed entities (Chen e.g. [0005]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624